Exhibit 10.2

 

 

FORM OF NON-COMPETITION AGREEMENT  

            NON-COMPETITION AGREEMENT (this “Agreement”) by and between Webster
Financial Corporation, a Delaware corporation (the “Company”), and [executive
name] (the “Executive”), dated as of the __ day of December, 2012 (the
“Effective Date”).  

 

            [WHEREAS, the Executive is party to a Non-Competition Agreement with
the Company, dated as of [date] (the “Prior Agreement”);]1  

 

            WHEREAS, in consideration of the Company continuing to provide the
Executive with change in control severance protection pursuant to the Change in
Control Agreement between the Executive and the Company to be effective as of
December 31, 2012 (the “Change in Control Agreement”) and the Company’s
commitment under Section 1 below to provide the Executive with certain severance
benefits if the Executive’s employment is terminated by the Company without
Cause (as defined below), the Executive is entering into this Agreement, which,
in addition to the provisions relating to severance benefits, contains
provisions that obligate the Executive to comply with certain restrictive
covenants while employed by the Company and thereafter; and

 

            NOW, THEREFORE, in consideration of the premises and mutual
covenants contained herein and for other good and valuable consideration, the
receipt of which is mutually acknowledged, the Company and the Executive
(individually a “Party” and together the “Parties”) agree as follows:

 


1.                  SEVERANCE BENEFITS. 


(A)                BENEFITS.  THE COMPANY MAY TERMINATE THE EXECUTIVE’S
EMPLOYMENT AT ANY TIME WITH OR WITHOUT CAUSE OR NOTICE. THE PARTIES AGREE THAT
IF THE COMPANY TERMINATES THE EXECUTIVE’S EMPLOYMENT WITHOUT CAUSE, THEN THE
COMPANY WILL PAY OR PROVIDE TO THE EXECUTIVE THE FOLLOWING PAYMENTS AND BENEFITS
AT THE TIME OR TIMES SPECIFIED BELOW (OR SUCH LATER DATE AS CONTEMPLATED BY
SECTION 4 BELOW), SUBJECT TO THE EFFECTIVENESS OF THE RELEASE AGREEMENT AS
PROVIDED UNDER SECTION 1(B) BELOW (OTHER THAN WITH RESPECT TO THE ACCRUED
OBLIGATIONS (AS DEFINED BELOW)):


(I)         A LUMP SUM PAYMENT EQUAL TO THE EXECUTIVE’S THEN CURRENT ANNUAL BASE
SALARY TO BE PAID ON THE THIRTIETH (30TH) DAY AFTER THE EXECUTIVE’S DATE OF
TERMINATION OF EMPLOYMENT;


(II)        A PRO-RATA ANNUAL INCENTIVE PAYMENT IN RESPECT OF THE FISCAL YEAR OF
THE COMPANY IN WHICH THE DATE OF TERMINATION OCCURS EQUAL TO THE PRODUCT OF (A)
THE TARGET BONUS OPPORTUNITY IN EFFECT FOR THE EXECUTIVE AS OF IMMEDIATELY PRIOR
TO THE DATE OF TERMINATION UNDER THE WEBSTER FINANCIAL CORPORATION AND WEBSTER
BANK ANNUAL INCENTIVE COMPENSATION PLAN OR ANY APPLICABLE SUCCESSOR PLAN, AND
(B) A FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF FULL MONTHS THAT HAVE
ELAPSED IN THE FISCAL YEAR OF THE COMPANY IN WHICH THE DATE OF TERMINATION
OCCURS, AND THE DENOMINATOR OF WHICH IS TWELVE (12) (THE

--------------------------------------------------------------------------------

1Language included in non-competition agreements with James C. Smith, Gerald P.
Plush and Joseph J. Savage, each of whom entered a Prior Agreement.


 

--------------------------------------------------------------------------------

 

 


“PRO-RATION FRACTION”), WITH SUCH AMOUNT TO BE PAID ON THE THIRTIETH (30TH) DAY
AFTER THE EXECUTIVE’S DATE OF TERMINATION OF EMPLOYMENT; PROVIDED, HOWEVER,
THAT, NOTWITHSTANDING THE FOREGOING, IF (X) THE EXECUTIVE WAS REASONABLY
EXPECTED BY THE COMPANY TO BE A “COVERED EMPLOYEE” (WITHIN THE MEANING OF
SECTION 162(M) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED AND THE
REGULATIONS PROMULGATED THEREUNDER (THE “CODE”)) PRIOR TO THE DATE OF
TERMINATION, AND (Y) THE ANNUAL BONUS THAT THE EXECUTIVE WAS ELIGIBLE TO RECEIVE
FOR SUCH YEAR WAS ORIGINALLY INTENDED BY THE COMPANY TO SATISFY THE
PERFORMANCE-BASED EXCEPTION UNDER SECTION 162(M) OF THE CODE (WITHOUT REGARD TO
ANY ENTITLEMENT TO PAYMENT UPON TERMINATION OF EMPLOYMENT), THE EXECUTIVE’S
PRO-RATA ANNUAL BONUS SHALL EQUAL THE PRODUCT OF (A) THE ANNUAL INCENTIVE AMOUNT
AWARDED TO THE EXECUTIVE FOR SUCH FISCAL YEAR UNDER THE APPLICABLE INCENTIVE
BONUS PLAN OF THE COMPANY AS DETERMINED BY THE COMPENSATION COMMITTEE OF THE
BOARD OF DIRECTORS OF THE COMPANY (THE “COMPENSATION COMMITTEE”) BASED ON THE
COMPANY’S ACTUAL PERFORMANCE FOR SUCH FISCAL YEAR AND OTHERWISE ON A BASIS NO
LESS FAVORABLE THAN ANNUAL INCENTIVE AWARD DETERMINATIONS ARE MADE BY THE
COMPENSATION COMMITTEE FOR THE COMPANY’S ACTIVE EXECUTIVE OFFICERS, AND (B) THE
PRO-RATION FRACTION WITH SUCH AMOUNT TO BE PAID ON THE DATE ON WHICH THE COMPANY
OTHERWISE MAKES CASH INCENTIVE PAYMENTS TO EXECUTIVE OFFICERS FOR SUCH FISCAL
YEAR (BUT IN NO EVENT LATER THAN MARCH 15 OF THE YEAR FOLLOWING THE FISCAL YEAR
FOR WHICH SUCH INCENTIVE PAYMENT WAS AWARDED);


(III)       THE CONTINUED PROVISION OF MEDICAL AND/OR DENTAL COVERAGE TO THE
EXECUTIVE AND HIS QUALIFIED BENEFICIARIES FOR THE SHORTER OF ONE (1) YEAR FROM
THE DATE OF TERMINATION AND THE DATE ON WHICH THE EXECUTIVE COMMENCES OTHER
EMPLOYMENT ON A SUBSTANTIALLY FULL TIME BASIS, SUBJECT TO THE EXECUTIVE’S TIMELY
ELECTION OF COBRA CONTINUATION COVERAGE UNDER SECTION 4980B OF THE CODE UNDER
THE MEDICAL AND/OR DENTAL PLANS OF THE COMPANY AND TIMELY PAYMENT TO THE COMPANY
ON A MONTHLY BASIS OF THE AMOUNT EQUAL TO THE MONTHLY EMPLOYEE PORTION OF THE
ELECTED COVERAGE BASED ON THE RATES APPLICABLE TO ACTIVE EMPLOYEES OF THE
COMPANY AS IN EFFECT FROM TIME TO TIME; AND


(IV)       (A) AN AMOUNT EQUAL TO ANY ACCRUED AND UNPAID ANNUAL BASE SALARY
THROUGH THE DATE OF TERMINATION, WITH SUCH AMOUNT TO BE PAID AS SOON AS
REASONABLY PRACTICABLE FOLLOWING THE DATE OF TERMINATION AND IN NO EVENT LATER
THAN THE NORMAL PAYROLL DATE FOR ACTIVE EXECUTIVE OFFICERS FOR SUCH PERIOD OF
SERVICE, AND (B) ANY EARNED BUT UNPAID ANNUAL INCENTIVE PAYMENT AWARDED TO THE
EXECUTIVE IN RESPECT OF THE COMPLETED FISCAL YEAR OF THE COMPANY ENDING PRIOR TO
THE DATE OF TERMINATION (OR, IF THE COMPENSATION COMMITTEE HAS NOT DETERMINED
INCENTIVE PAYMENTS FOR SUCH YEAR, THE AMOUNT DETERMINED BY THE COMPENSATION
COMMITTEE FOR SUCH YEAR ON A BASIS NO LESS FAVORABLE THAN ANNUAL INCENTIVE AWARD
DETERMINATIONS ARE MADE BY THE COMPENSATION COMMITTEE FOR THE COMPANY’S ACTIVE
EXECUTIVE OFFICERS), WITH SUCH INCENTIVE PAYMENT TO BE PAID ON THE DATE ON WHICH
THE COMPANY OTHERWISE MAKES CASH INCENTIVE PAYMENTS TO EXECUTIVE OFFICERS FOR
SUCH FISCAL YEAR (BUT IN NO EVENT LATER THAN MARCH 15 OF THE YEAR FOLLOWING THE
FISCAL YEAR FOR WHICH SUCH INCENTIVE PAYMENT WAS AWARDED) (THE AMOUNTS IN
CLAUSES (A) AND (B) COLLECTIVELY, THE “ACCRUED OBLIGATIONS”). 


(B)               RELEASE REQUIREMENT.  AS A CONDITION TO THE EXECUTIVE BECOMING
ENTITLED TO THE SEVERANCE BENEFITS UNDER SECTION 1(A) (OTHER THAN THE ACCRUED
OBLIGATIONS), THE EXECUTIVE AGREES TO EXECUTE WITHIN TWENTY-ONE (21) DAYS AFTER
THE EXECUTIVE’S DATE OF TERMINATION OF EMPLOYMENT

2

 

--------------------------------------------------------------------------------

 

a general release and waiver in favor of the Company and its affiliates in
exactly the form provided to the Executive by the Company without alteration or
addition (the “Release Agreement”), which Release Agreement shall be provided by
the Company to the Executive no later than the date of termination. 

 


(C)                CAUSE.  FOR THE PURPOSES OF THIS SECTION 1, “CAUSE” SHALL
MEAN ANY OF THE FOLLOWING: PERSONAL DISHONESTY; INCOMPETENCE; WILLFUL
MISCONDUCT; BREACH OF FIDUCIARY DUTY INVOLVING PERSONAL PROFIT; INTENTIONAL
FAILURE TO PERFORM STATED DUTIES; WILLFUL VIOLATION OF ANY LAW, RULE, OR
REGULATION (OTHER THAN TRAFFIC VIOLATIONS OR SIMILAR OFFENSES); OR MATERIAL
BREACH OF ANY PROVISION OF THIS AGREEMENT. IN DETERMINING INCOMPETENCE, THE ACTS
OR OMISSIONS SHALL BE MEASURED AGAINST STANDARDS GENERALLY PREVAILING IN THE
FEDERALLY INSURED FINANCIAL INSTITUTIONS INDUSTRY; PROVIDED,  THAT IT SHALL BE
THE COMPANY’S BURDEN TO PROVE THE ALLEGED ACTS AND OMISSIONS AND THE PREVAILING
NATURE OF THE STANDARDS OF CONDUCT THE COMPANY SHALL HAVE ALLEGED ARE VIOLATED
BY SUCH ACTS AND/OR OMISSIONS.


2.                  COVENANTS.  


(A)                CONFIDENTIAL INFORMATION.  WHILE EMPLOYED BY THE COMPANY AND
THEREAFTER, THE EXECUTIVE SHALL HOLD IN A FIDUCIARY CAPACITY FOR THE BENEFIT OF
THE COMPANY ALL SECRET OR CONFIDENTIAL INFORMATION, KNOWLEDGE OR DATA RELATING
TO THE COMPANY OR ANY OF ITS AFFILIATES AND THEIR RESPECTIVE BUSINESSES, WHICH
SHALL HAVE BEEN OBTAINED BY THE EXECUTIVE DURING THE EXECUTIVE’S EMPLOYMENT BY
THE COMPANY OR ANY OF ITS AFFILIATES AND WHICH SHALL NOT BE OR BECOME PUBLIC
KNOWLEDGE (OTHER THAN BY ACTS BY THE EXECUTIVE OR REPRESENTATIVES OF THE
EXECUTIVE IN VIOLATION OF THIS AGREEMENT). AFTER TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY FOR ANY REASON, THE EXECUTIVE SHALL NOT, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE COMPANY OR AS MAY OTHERWISE BE REQUIRED BY LAW OR
LEGAL PROCESS: (I) COMMUNICATE OR DIVULGE ANY SUCH INFORMATION, KNOWLEDGE OR
DATA TO ANYONE OTHER THAN THE COMPANY AND THOSE DESIGNATED BY IT; OR (II) USE TO
THE EXECUTIVE’S ADVANTAGE OR TO THE DETRIMENT OF THE COMPANY ANY SUCH
INFORMATION, KNOWLEDGE OR DATA.


(B)               NON-RECRUITMENT OF EMPLOYEES.  DURING THE PERIOD OF
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES AND THE ADDITIONAL
PERIOD ENDING ON THE FIRST ANNIVERSARY OF THE DATE OF TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT FOR ANY REASON (THE “RESTRICTED PERIOD”), THE EXECUTIVE
SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, DIRECTLY OR
INDIRECTLY, (I) OFFER EMPLOYMENT (OR A CONSULTING, AGENCY, INDEPENDENT
CONTRACTOR OR OTHER SIMILAR PAID POSITION) TO ANY PERSON WHO IS OR WAS AT ANY
TIME DURING THE SIX MONTHS PRIOR TO SUCH OFFER AN EMPLOYEE, REPRESENTATIVE,
OFFICER OR DIRECTOR OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR (II) INDUCE,
ENCOURAGE OR SOLICIT ANY SUCH PERSON TO ACCEPT EMPLOYMENT (OR ANY AFORESAID
POSITION) WITH ANY COMPANY OR ENTITY WITH WHICH THE EXECUTIVE IS THEN EMPLOYED
OR OTHERWISE AFFILIATED. FURTHER, DURING THE RESTRICTED PERIOD, THE EXECUTIVE
SHALL NOT ENCOURAGE OR INDUCE ANY EMPLOYEE, REPRESENTATIVE, OFFICER OR DIRECTOR
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO CEASE THEIR RELATIONSHIP WITH THE
COMPANY OR ANY OF ITS SUBSIDIARIES FOR ANY REASON. THIS SECTION 2(B) SHALL NOT
APPLY TO SOLICITATION, RECRUITMENT, ENCOURAGEMENT, INDUCEMENT OR TERMINATION
DURING THE PERIOD OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND ON BEHALF OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 

3

 

--------------------------------------------------------------------------------

 

 


(C)                NO COMPETITION OR SOLICITATION OF BUSINESS.  DURING THE
RESTRICTED PERIOD, THE EXECUTIVE SHALL NOT DIRECTLY OR INDIRECTLY, FOR THE
PURPOSE OF PROVIDING SERVICES OR PRODUCTS THAT ARE COMPETITIVE WITH THOSE
PROVIDED BY THE COMPANY AND ITS SUBSIDIARIES: (I) BECOME AN OFFICER, AGENT,
EMPLOYEE, PARTNER OR DIRECTOR OF ANY OTHER CORPORATION, PARTNERSHIP OR OTHER
ENTITY, OR OTHERWISE RENDER SERVICES TO OR ASSIST OR HOLD AN INTEREST (EXCEPT AS
A LESS THAN TWO-PERCENT SHAREHOLDER OF A PUBLICLY TRADED COMPANY) IN ANY
SIGNIFICANT COMPETITOR (AS DEFINED BELOW), OR (II) SOLICIT THE BUSINESS OF (A)
ANY ACTIVE CLIENT OR CUSTOMER OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR (B)
ANY PERSON OR ENTITY WHO IS OR WAS AT ANY TIME DURING THE SIX MONTHS PRIOR TO
SUCH SOLICITATION A CLIENT OR CUSTOMER OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES. THE TERM “SIGNIFICANT COMPETITOR” SHALL MEAN ANY COMMERCIAL BANK,
SAVINGS BANK, SAVINGS AND LOAN ASSOCIATION, OR MORTGAGE BANKING COMPANY, OR A
HOLDING COMPANY AFFILIATE OF ANY OF THE FOREGOING WHICH (X) HAS AN OFFICE OUT OF
WHICH THE EMPLOYEE WOULD BE PRIMARILY BASED WITHIN FORTY (40) MILES OF THE
BANK’S HOME OFFICE OR THE EMPLOYEE’S PRINCIPAL OFFICE LOCATION WITH THE COMPANY
AS OF THE DATE OF TERMINATION OR (Y) IS AN INSTITUTION THAT HAS MORE THAN $1
BILLION OF DEPOSITS IN CONNECTICUT.


(D)               REMEDIES.  THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE
TERMS OF SECTION 2: (I) ARE REASONABLE IN LIGHT OF ALL OF THE CIRCUMSTANCES,
(II) ARE SUFFICIENTLY LIMITED TO PROTECT THE LEGITIMATE INTERESTS OF THE COMPANY
AND ITS SUBSIDIARIES, (III) IMPOSE NO UNDUE HARDSHIP ON THE EXECUTIVE AND (IV)
ARE NOT INJURIOUS TO THE PUBLIC. THE EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES
THAT: (A) THE EXECUTIVE’S BREACH OF THE PROVISIONS OF SECTION 2 WILL CAUSE THE
COMPANY IRREPARABLE HARM, WHICH LIKELY CANNOT BE ADEQUATELY COMPENSATED BY MONEY
DAMAGES, AND (B) IF THE COMPANY ELECTS TO PREVENT THE EXECUTIVE FROM BREACHING
SUCH PROVISIONS BY OBTAINING AN INJUNCTION AGAINST THE EXECUTIVE, THERE IS A
REASONABLE PROBABILITY OF THE COMPANY’S EVENTUAL SUCCESS ON THE MERITS. THE
EXECUTIVE CONSENTS AND AGREES THAT IF THE EXECUTIVE COMMITS ANY SUCH BREACH OR
THREATENS TO COMMIT ANY BREACH, THE COMPANY SHALL BE ENTITLED TO TEMPORARY,
PRELIMINARY, AND/OR PERMANENT INJUNCTIVE RELIEF FROM A COURT OF COMPETENT
JURISDICTION, WITHOUT POSTING ANY BOND OR OTHER SECURITY AND WITHOUT THE
NECESSITY OF PROOF OF ACTUAL DAMAGE, IN ADDITION TO, AND NOT IN LIEU OF, SUCH
OTHER REMEDIES AS MAY BE AVAILABLE TO THE COMPANY FOR SUCH BREACH, INCLUDING THE
RECOVERY OF MONEY DAMAGES. IF ANY OF THE PROVISIONS OF SECTION 2 ARE DETERMINED
TO BE WHOLLY OR PARTIALLY UNENFORCEABLE, THE EXECUTIVE HEREBY AGREES THAT THIS
AGREEMENT OR ANY PROVISION HEREOF MAY BE REFORMED SO THAT IT IS ENFORCEABLE TO
THE MAXIMUM EXTENT PERMITTED BY LAW; AND IN THE CASE WHEN SUCH PROVISION IS NOT
CAPABLE OF BEING REFORMED, IT SHALL BE SEVERED AND ALL REMAINING PROVISIONS OF
THIS AGREEMENT SHALL BE ENFORCED. IF ANY OF THE PROVISIONS OF THIS SECTION 2 ARE
DETERMINED TO BE WHOLLY OR PARTIALLY UNENFORCEABLE IN ANY JURISDICTION, SUCH
DETERMINATION SHALL NOT BE A BAR TO OR IN ANY WAY DIMINISH THE COMPANY’S RIGHT
TO ENFORCE ANY SUCH COVENANT IN ANY OTHER JURISDICTION.


3.                  SUCCESSORS.  


(A)                THIS AGREEMENT IS PERSONAL TO THE EXECUTIVE AND WITHOUT THE
PRIOR WRITTEN CONSENT OF THE COMPANY SHALL NOT BE ASSIGNABLE BY THE EXECUTIVE
OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION. THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE EXECUTIVE’S LEGAL
REPRESENTATIVES. THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING
UPON THE COMPANY AND ITS SUCCESSORS AND ASSIGNS. FOR PURPOSES HEREOF, THE TERM
“AFFILIATE” SHALL MEAN ANY ENTITY CONTROLLED BY, CONTROLLING OR UNDER COMMON
CONTROL WITH THE COMPANY.


 

4

 

--------------------------------------------------------------------------------

 

 


(B)               NO RIGHTS OR OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT
MAY BE ASSIGNED OR TRANSFERRED BY THE COMPANY EXCEPT THAT SUCH RIGHTS OR
OBLIGATIONS MAY BE ASSIGNED OR TRANSFERRED PURSUANT TO A MERGER OR CONSOLIDATION
IN WHICH THE COMPANY IS NOT THE CONTINUING ENTITY, OR THE SALE OR LIQUIDATION OF
ALL OR SUBSTANTIALLY ALL OR A SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY.
THE COMPANY SHALL CAUSE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE,
MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF ITS BUSINESS
AND/OR ASSETS TO ASSUME EXPRESSLY AND AGREE TO PERFORM THIS AGREEMENT. AS USED
IN THIS AGREEMENT, “COMPANY” SHALL MEAN THE COMPANY AS HEREINBEFORE DEFINED AND
ANY SUCCESSOR TO ITS BUSINESS AND/OR ASSETS AS AFORESAID WHICH ASSUMES AND
AGREES TO PERFORM THIS AGREEMENT BY OPERATION OF LAW, OR OTHERWISE.


4.                  SECTION 409A OF THE CODE.


(A)                GENERAL.   THIS AGREEMENT IS INTENDED TO COMPLY WITH THE
REQUIREMENTS OF SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986 (THE “CODE”)
OR AN EXEMPTION OR EXCLUSION THEREFROM AND, WITH RESPECT TO AMOUNTS THAT ARE
SUBJECT TO SECTION 409A OF THE CODE, SHALL IN ALL RESPECTS BE ADMINISTERED IN
ACCORDANCE WITH SECTION 409A OF THE CODE.  EACH PAYMENT UNDER THIS AGREEMENT
SHALL BE TREATED AS A SEPARATE PAYMENT FOR PURPOSES OF SECTION 409A OF THE
CODE.  IN NO EVENT MAY THE EXECUTIVE, DIRECTLY OR INDIRECTLY, DESIGNATE THE
CALENDAR YEAR OF ANY PAYMENT TO BE MADE UNDER THIS AGREEMENT. ALL PAYMENTS TO BE
MADE UPON A TERMINATION OF EMPLOYMENT UNDER THIS AGREEMENT MAY ONLY BE MADE UPON
A “SEPARATION FROM SERVICE” WITHIN THE MEANING OF SECTION 409A OF THE CODE. 


(B)               DELAY OF PAYMENTS.  NOTWITHSTANDING THE PROVISIONS OF SECTION
1(A), IF THE EXECUTIVE IS A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF SECTION
409A OF THE CODE (AS DETERMINED IN ACCORDANCE WITH THE METHODOLOGY ESTABLISHED
BY THE COMPANY AS IN EFFECT ON THE DATE OF TERMINATION), AMOUNTS AND BENEFITS
PROVIDED UNDER SECTION 1(A) THAT CONSTITUTE “NONQUALIFIED DEFERRED COMPENSATION”
WITHIN THE MEANING OF SECTION 409A OF THE CODE THAT ARE TO BE PAID OR PROVIDED
ON ACCOUNT OF THE EXECUTIVE’S SEPARATION FROM SERVICE AND ARE OTHERWISE DUE TO
THE EXECUTIVE UNDER THIS AGREEMENT DURING THE SIX-MONTH PERIOD IMMEDIATELY
FOLLOWING THE DATE OF TERMINATION SHALL INSTEAD BE PAID, OR PROVIDED, ON THE
FIRST BUSINESS DAY OF THE SEVENTH MONTH FOLLOWING THE EXECUTIVE’S “SEPARATION
FROM SERVICE” WITHIN THE MEANING OF SECTION 409A OF THE CODE.  IF THE EXECUTIVE
DIES FOLLOWING THE DATE OF TERMINATION AND PRIOR TO THE PAYMENT OF ANY AMOUNTS
DELAYED ON ACCOUNT OF SECTION 409A OF THE CODE, SUCH AMOUNTS SHALL BE PAID TO
THE PERSONAL REPRESENTATIVE OF THE EXECUTIVE’S ESTATE WITHIN THIRTY (30) DAYS
AFTER THE DATE OF THE EXECUTIVE’S DEATH.


(C)                IN-KIND BENEFITS.   ALL IN-KIND BENEFITS PROVIDED UNDER THIS
AGREEMENT THAT CONSTITUTE NONQUALIFIED DEFERRED COMPENSATION WITHIN THE MEANING
OF SECTION 409A OF THE CODE SHALL BE MADE OR PROVIDED IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE, INCLUDING, WITHOUT LIMITATION, THAT
(I) THE AMOUNT OF IN-KIND BENEFITS THAT THE COMPANY IS OBLIGATED TO PAY OR
PROVIDE IN ANY GIVEN CALENDAR YEAR SHALL NOT AFFECT THE IN-KIND BENEFITS THAT
THE COMPANY IS OBLIGATED TO PAY OR PROVIDE IN ANY OTHER CALENDAR YEAR; (II) THE
EXECUTIVE’S RIGHT TO HAVE THE COMPANY PAY OR PROVIDE AN IN-KIND BENEFIT MAY NOT
BE LIQUIDATED OR EXCHANGED FOR ANY OTHER BENEFIT; AND (III) IN NO EVENT SHALL
THE COMPANY’S OBLIGATIONS TO PROVIDE IN-KIND BENEFITS APPLY LATER THAN THE
EXECUTIVE’S REMAINING LIFETIME (OR IF LONGER, THROUGH THE 20TH ANNIVERSARY OF
THE EFFECTIVE DATE). 


 

5

 

--------------------------------------------------------------------------------

 

 


5.                  MISCELLANEOUS.  


(A)                THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CONNECTICUT, WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICT OF LAWS. THE PARTIES HERETO IRREVOCABLY AGREE TO SUBMIT
TO THE JURISDICTION AND VENUE OF THE COURTS OF THE STATE OF CONNECTICUT, IN ANY
ACTION OR PROCEEDING BROUGHT WITH RESPECT TO OR IN CONNECTION WITH THIS
AGREEMENT. THE CAPTIONS OF THIS AGREEMENT ARE NOT PART OF THE PROVISIONS HEREOF
AND SHALL HAVE NO FORCE OR EFFECT. THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED
OTHERWISE THAN BY A WRITTEN AGREEMENT EXECUTED BY THE PARTIES HERETO OR THEIR
RESPECTIVE SUCCESSORS AND LEGAL REPRESENTATIVES.


(B)               ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN
WRITING AND SHALL BE GIVEN BY HAND DELIVERY TO THE OTHER PARTY OR BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED AS
FOLLOWS:

If to the Executive:

At the most recent address on file for the Executive at the Company.

If to the Company:

Webster Financial Corporation
Webster Plaza
145 Bank Street
Waterbury, Connecticut 06702
Attention: General Counsel

or to such other address as either Party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 


(C)                THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS AGREEMENT.


(D)               THE EXECUTIVE’S OR THE COMPANY’S FAILURE TO INSIST UPON STRICT
COMPLIANCE WITH ANY PROVISION OF THIS AGREEMENT OR THE FAILURE TO ASSERT ANY
RIGHT THE EXECUTIVE OR THE COMPANY MAY HAVE HEREUNDER, SHALL NOT BE DEEMED TO BE
A WAIVER OF SUCH PROVISION OR RIGHT OR ANY OTHER PROVISION OR RIGHT OF THIS
AGREEMENT.


(E)                FROM AND AFTER THE EFFECTIVE DATE, THIS AGREEMENT SHALL
SUPERSEDE ANY OTHER AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF[, INCLUDING WITHOUT LIMITATION THE PRIOR AGREEMENT].2 THIS
AGREEMENT SHALL TERMINATE AND BE OF NO FURTHER FORCE AND EFFECT FROM AND AFTER
THE “EFFECTIVE DATE” OF THE CHANGE IN CONTROL AGREEMENT (AS THE TERM “EFFECTIVE
DATE” IS DEFINED IN THE CHANGE IN CONTROL AGREEMENT).  

[Signature page to follow]

--------------------------------------------------------------------------------

 

2 See footnote 1.

6

 

--------------------------------------------------------------------------------

 

 

            IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s
hand and, pursuant to the authorization from [the Compensation Committee of] its
Board of Directors, the Company has caused these presents to be executed in its
name and on its behalf, all as of the day and year first above written.

 

 

 

 

 

 

 

 

 







Executive's Name







 

 





 

 

 

 

 

WEBSTER FINANCIAL CORPORATION

 

 

 

 

 

 

 

 

 

By:                                                                 

 

 

 

 

 

Name:
Title:

 

 

 

 

 

7